DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive with respect to claims 1 and claims 9. Beginning with the final line of page 5 of applicant’s remarks and continuing on page 6, applicant’s representative alleges that “the Office Action has failed to establish the magnetic sensor devices 601-604 measures the changes in the orientation of the housing having a display (emphasis added).” These arguments are incorrect because the examiner successfully applied paragraph [0047] of Bertrand ‘335 on pages 2 and 3 of the previous office action. Therein a subtraction process is described, and subtraction, by measuring the difference between at least two values, describes change as follows:  “The processing module performs operations upon the measured magnetic field data to determine the magnetic field generated by the magnetic device while subtracting an estimate for ambient and environmental magnetic field also observed by the magnetic field sensors 601-604. The processing performed in this determination of the location and orientation of the magnetic indication device is described in more detail within the '668 and the '397 patents to Haynor et al. discussed above.” It should also be acknowledged that the Haynor references are incorporated by reference in Table 1 of Bertrand, and their teachings cannot be overlooked. Furthermore, the .
Next applicant’s representative makes the following assertion: “…Bertrand’s method orients the electronic valve reader to a known orientation. See Bertrand at para. [45]. The device of claim 1 is believed to be a significant improvement over the device of Bertrand as the orientation sensing mechanism accounts for changes in the orientation of the housing should the housing be inadvertently moved from the “known orientation”. For at least this reason, claim 1 and claims depending therefrom are distinguishable from Bertrand.” Nowhere in the claims are limitations suggesting that a “known orientation” is excluded from the measurement determination. Furthermore, the teaching of Bertrand [0045] only describes a “known orientation” with respect to one embodiment.  Paragraph [0045] of Bertrand also teaches “In other embodiments, additional measurements for additional position references may be used to perform this orientation and position translation operation. Because processing within the reader 500 may be updated periodically, and may occur several times per second, ambient and environmental sources of magnetic fields may be estimated and subtracted from the observed signals generated by the plurality of magnetic sensor devices 510-513. These magnetic sensor devices 510-513 are generally located at dispersed locations about the reader. In one embodiment, these sensors 510-513 may be located about one of the respective four corners of the reader. Use of these sensors in this fashion permits the reader device to sense implanted magnetic devices at greater distances while being less sensitive to being centered coaxially over the implanted flow control device as compared to compass-based devices.” 
  “Each of these four sets of magnetic field sensors 601-604 contain three separate sensors so as to measure the full, three-dimensional vector magnetic field detected by the module at its location. The reader 600 also contains an analog-to digital converter module 621 and combined magnetic field sensor module 611 to electronically process the signals generated by the magnetic field sensor modules 601-604 to obtain digital measurements corresponding the observed magnetic field.” The examiner is clearly applying all of Figure 6 in the previous non-final rejection, and this teaching cannot be disregarded. 
With respect to applicant’s arguments on pages 7 and 8, with respect to Strobel, the teaching of Strobel was simply used to show that gyroscopes and accelerometers are well known devices for magnetic based orientation sensing. The examiner has now cited but not applied Laborde (U.S. 9,569,589 B1) as further evidence, cited below. In related art, US 9,569,589 to Laborde discloses a similar invention concept to the apparatus and method taught by Bertrand ‘335 having sensors 334 which provide an orientation sensing mechanism that digitally measures changes in the orientation of the housing (see Fig. 3B and column 12, lines 1-15).  For Laborde to be able to provide the sensing motion characteristics, Laborde discloses data represented in the time domain and detects subtle movements along the three axial directions within a housing and provides the accelerometer reading, when combined with the data from the digital compass and/or the gyroscope, can facilitate motion detection within a housing in order to improve sensor accuracy (see column 12, lines 1-30).
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claim(s) 1, 7-15 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (U.S. 2005/0092335 A1).

Regarding claim 1, Bertrand et al. disclose valve reader and magnetic indicator as seen in Figs. 4 & 6, comprising a housing via the outside/frame of 600 having a display 610 of Fig. 6 [see par0046\; a plurality of magnetic sensor devices 601-604 for use in determining a spatial location and orientation of the magnetic indicator device [see pars. 0046-0047], the processing system/module 620 (see claim 1, and par. including at least one processing module 620 of par. 0048) receives magnetic sensor-values from the plurality of magnetic sensor devices and determines a sensor 801-804 value for the implantable medical device [see pars. GQ47-GQ48\; an orientation sensing mechanism that digitally measures changes in the orientation of the housing [via the sensors would provide information regarding the general orientation of the 
    PNG
    media_image1.png
    557
    599
    media_image1.png
    Greyscale

As to claim 7, Bertrand et al. disclose wherein the processing system 412 is configured to utilize digital measurements received from the orientation sensing mechanism regarding the orientation of the housing to determine the setting for the control valve 420 [see par 0035].

As to claim 8, Bertrand et al. disclose wherein the digital measurements 621 relate to changes in a spatial orientation of the electronic valve reader [see par. 0046].



As to claims 10, Bertrand et al. the processing system/module 620 (see claim 1, and par. including at least one processing module 620 of par. 0048) receives magnetic sensor values from the plurality of magnetic sensor devices and determines a sensor 601-804 value for the implantable medical device [see pars. 0047-0048]; an orientation sensing mechanism that digitally measures changes in the orientation of the housing [via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050].

As to claims 11-12, Bertrand et al. disclose wherein the processing system 412 is configured to generate a signal to provide an indication of the electronic valve reader to a change in orientation of the housing that is either at or outside of a predetermined angular acceptance window [see par. 0035 & 0039] with orientation sensing mechanism [via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050].


before the electronic valve reader will need to be recalibrated in order to determine the device setting [see par. 0039].

As to claim 14, Bertrand et al. disclose wherein the indication is provided on the display 610 [see par. 0048].

As to claims 15, Bertrand et al. disclose wherein the electronic valve reader 800 includes a processing system 620; the method further comprising the step of sending digital measurements obtained from the orientation sensing mechanism to the processing system and the step of using the digital measurements to determine the control valve setting [see steps 1001-1009 of Fig. 9, and pars. 0047 & 0049],

As to claim 17, Bertrand et al. disclose wherein the step of determining occurs repeatedly throughout the step of placing the electronic valve reader 600 [see par. 0056, steps 1001-1009 of Fig. 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (U.S. 2005/0092335 A1) in view of Strobel et al. (U.S. 2017/0341880 A1).

Bertrand is not understood to explicitly disclose that the orientation sensing mechanism is selected from the group consisting of a gyroscope and an accelerometer. In related art, US 2017/0341880 to Strobel et al. disclose the orientation sensing mechanism is selected from the group consisting ot a gyroscope and an accelerometer (see pars 0183 & 0236. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation sensing mechanism taught by Bertrand to be selected from the group consisting of a gyroscope and an accelerometer as taught by Strobel as being not more than predictable use of prior art elements according to established functions.

One would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve sensor accuracy [see pars. 0121 & 0236}.

Allowable Subject Matter
5.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

In terms of claim 3, the prior art of record does not teach alone or in combination of “wherein the processing system is configured to generate a signal to provide an indication of the electronic valve reader to a change in orientation of the housing that is either at or outside of a predetermined angular acceptance window” in combination with all elements of claim 1.
Claims 4-6 variously depending from claim 3 are allowable for the same above reasons.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laborde (U.S. 9,569,589 B1) teaches a System, Medical Item Including RFID Chip, Data Collection Engine, Server and Method for Capturing Medical Data. This teaching is referenced as evidence in the response to arguments set forth above.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this 

Examiner: 	/Trung Nguyen/
Group-Art 2866
		February 26, 2021.

/MELISSA J KOVAL/            Supervisory Patent Examiner, Art Unit 2866